Citation Nr: 1340862	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic bilateral hearing loss disability.  

2.  Entitlement to service connection for a chronic pulmonary disorder to include chronic obstructive pulmonary disease, airways disease, impaired breathing, and chest pain to include as due to exposure to asbestos in service or as secondary to service-connected disability.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied, inter alia, service connection for bilateral hearing loss disability, a pulmonary disorder to include chronic obstructive pulmonary disease (COPD), airways disease, impaired breathing, and chest pain, and a total rating for compensation purposes based on individual unemployability (TDIU).  In August 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. 

This appeal was processed in part using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal was remanded by the Board to the RO via the Appeals Management Center (AMC) in January 2011 and again in February 2013 for additional development.  The case has been returned to the Board for appellate review. 

In February 2013, the Board noted that the record reflects multiple instances, including most recently in a September 2012 written statement, in which the Veteran in essence asserted that he has heart disability, to include coronary artery disease, due to service.  Thus, the Board noted that the issue of entitlement to service-connection for heart disability had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, as it did not have jurisdiction over the issue, the Board referred the issue to the AOJ for appropriate action.  Parenthetically, the Board notes that VA treatment records added to the record since the Board's Remand in 2013 show treatment for heart disease.  However, the record does not reflect that any appropriate action has been taken.  Accordingly, it is again referred to the agency of original jurisdiction for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the circumstances of this case, the Board is compelled to find that additional development is warranted as to the issues on appeal in order to comply with VA's duty to assist set forth 38 C.F.R. § 3.159 (2013) as well as to accomplish the directives set forth in the February 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

As to lung disability, the Board noted in February 2013 that the Veteran received albuterol breathing treatments in March 2008 for complaints of shortness of breath following coronary artery bypass grafting (CABG) in March 2008.  He was also put on home oxygen at that time.  On March 19, 2008, he was noted to have significant mediastinal collection status post CABG.  A follow-up appointment in May 2008 revealed COPD and post operative pain.  He was discharged from the pulmonary clinic in May 2008 with the assessments of hypoxia post CABG, etiology unclear, but may have been related to effusions and post operative pain.  Chest computerized tomography showed improvement.  Also noted was small airway disease. 

The February 2013 remand also noted that the Veteran theorized that he has service-connected lung disease due to asbestos exposure in service, or, in the alternative, due to heart disease.  It noted that he urged that he was exposed to asbestos in his work with radio rigs and generators in the Army.  Personnel records show that the Veteran served in the Army in Germany as a radio operator.  His service treatment records are negative for findings of lung cancer or lung disability.  

The Veteran was thereafter afforded a VA examination for pulmonary disorders in March 2013 by a physician who reviewed the claims folder.  The physician made the following assessment: 

This is a 69 -year-old morbidly obese male patient known to have past medical history significant for coronary artery disease status post CABG.  Patient may have been exposed to asbestos in the past as per history.  His chest x-ray dated August 22, 2012 does not reflect any disease related to possible asbestos exposure.  Last ABG dated 1-2-2013 showed a PO2 of 68 on room air.  His last pulmonary function test is positive for small airway disease with moderate decrease in diffusion capacity.  Patient's symptoms and workup can be explained and are most likely secondary to patient's cardiac morbidities.

The Board finds that this opinion is not fully responsive to the 2013 remand, specifically the second paragraph of directive 6, on page 17, which reads: 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to each lung disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder is related to the Veteran's active service, to include claimed exposure to asbestos in service.  The examiner's attention is directed to the VA examination in May 2011 which included pulmonary function testing showing a mild decrease in diffusion capacity, which is often seen in emphysema, interstitial lung disease and pulmonary vascular disease.  [Emphasis added]  

As such, additional medical opinion evidence is required in order to fully respond to the remand instruction.  

As the instruction was not fully carried out, remand for an addendum is necessary.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. at 271.

The AMC also failed to comply with the directives of the Board's remand as to the claim of entitlement to service connection for bilateral hearing loss disability.  The February 2013 post remand letter sent from the AMC to the Veteran was inadequate inasmuch as it failed to comply with instruction 2.  The letter did not request that the Veteran provide or identify any additional medical records relevant to his claims, including any hearing tests dating from 1981 that are not already of record.  [Emphasis added].  Instead, it requested that the Veteran submit medical evidence with respect to his respiratory claim only.  There was no mention of the bilateral hearing loss claim, nor any request for relevant records.  In this respect, the letter did not comply with the Board's 2013 remand.  

Although the Veteran submitted an expedited processing request for waiver of 30 day period in response to the May 2013 supplemental statement of the case (SSOC), because the AMC did not initially request the information directed by the Board's February 2013 remand, the Board finds that remand is again required under Stegall.  

Additionally, the Board noted, in directive 7, as follows:

NOTE: the TDIU and lung disorder issues are inextricably intertwined with the issue pertaining to service connection for a heart disorder that was referred to the agency of original jurisdiction in the Introduction. 

The record reflects no action on the referred claim, which has been deemed intertwined.  

Moreover, based on the decision to remand the Veteran's claims of entitlement to service connection for lung disability and bilateral hearing loss, the Board observes again that the Veteran's claim of entitlement to a total disability rating based on individual unemployment (TDIU) is inextricably intertwined with the service-connection claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  In this regard, the Board noted in February 2013 the Veteran's recent argument that he had not worked in six months due to his disabilities, to include heart and lung disabilities.  He has added to this argument in statements received in September 2013, indicating that his hearing loss also made him unable to work.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any medical records that are relevant to his claims and are not already of record.  The Veteran should also be specifically asked to provide or authorize the release of records pertaining to his bilateral hearing loss disability, including the results of hearing tests dating from 1981. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The AMC/RO should return the file to the VA examiner who performed the March 2013 VA examination.  The claims file must be made available to and reviewed by the examiner. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to each lung disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder is related to the Veteran's active service, to include claimed exposure to asbestos in service.  In doing so, the examiner should address the notation in the VA examination report of May 2011, which indicated that pulmonary function testing showed a mild decrease in diffusion capacity, which is often seen in emphysema, interstitial lung disease and pulmonary vascular disease.  The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted as to the claims on appeal, and then readjudicate the issues of service connection for bilateral hearing loss disability and lung disability, including as secondary to service-connected disability or related to asbestos exposure, and TDIU. [NOTE: the TDIU and lung disorder issues are inextricably intertwined with the issue pertaining to service connection for a heart disorder that was referred to the agency of original jurisdiction in the Introduction.]  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


